DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN106281171A) in view of Mejima et al. (2010/0129960) and Chemical book (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB9460153.htm., 3/15/2016, wayback machine).

Zhu does not disclose that the curing agent is diallyl bisphenol A.  However, Mejima discloses using diallyl bisphenol A as a curing agent in flux (paragraph 0100).  Chemicalbook also discloses that diallyl bisphenol A is known to improve properties of epoxy materials.  To one skilled in the art at the time of the invention it would have been obvious to use a known curing agent such as diallyl bisphenol A to ensure that the resin is properly cured.  Replacing one known curing agent for another would have been obvious based on the properties required. 
Regarding claims 2-3 and 7, the lower limit can be zero, so the limitation is not required.
Regarding claims 4, 8-10, Mejima discloses a solder paste comprising a mixture of the flux composition and solder powder (paragraph 0025, 0073).  
Regarding claims 5, 11-13 Mejima discloses a solder joint formed using the flux composition (paragraph 0074).  
.  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested the range as claimed.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
The Declaration under 37 CFR 1.132 filed 2/2/2022 is insufficient to overcome the rejection of claims 1-17 based upon 103a as set forth in the last Office action because: The Declaration provided additional experiments; however; these experiments are not showing results for all ranges for the epoxy resin, the diallyl bisphenol A and the organic acid as stated in the flux composition of claim 1.  How is one to know that there are unexpected results for every value within these ranges?  What about just outside the claimed ranges (i.e. are there no long unexpected results when the diallyl bisphenol A is at 46 wt% or at 14wt% or the other components as claimed)?  It appears that this flux was only performed using one type of solder material composition.  Would these same results occur with a different type of solder material?  The amount of flux being applied also appears to be a variable that effects the results.  What happens when the .  
The Applicant argues that additional examples were provided to show curing agent imidazole -2P4MZ which corresponds to examples 35A-45A of Mejima.  
The Examiner was not referring to Mejima for this specific imidazole. Mejima was used as a secondary reference to show that it is known to use diallyl bisphenol A as a curing agent, not the 2P4MZ as shown in the example. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735